DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species V (Figs 5a-5b, claims 1-6, 20) in the reply filed on 2/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further review, claim 20 is directed to a non-elected embodiment and is thus hereby WITHDRAWN.  Claims 1-6 are examined accordingly.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the consists of at least one accordion-shaped fold.  It is noted that the original disclosure describes multiple folds and fold lines.  Regarding claims 2-3, there is no support for the negative limitation or exclusionary proviso of any portion of the upper part does not surround any portion of the lower part and any portion of the lower part does not surround any portion of the upper part.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because it recites first unfoldable part consists of at least one accordion-shaped fold.  The term “consists” defines a closed end; however, the term “at least one” suggests an open end where there may be additional accordion-shaped fold as well as other features such as the fold lines.  Thus, the metes and bounds of the claim limitation is unclear.  Regarding claim 3, “the other portion of the first unfoldable part” lacks antecedent basis and thus it is unclear what the other portion is referring 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0183123 to Lee.
Regarding claim 1, Lee discloses an adjustable container (10, Fig 1) capable of storing instant food, the container comprising a floor (16), a peripheral wall (18) extending upwardly from the floor, terminating at an upper opening (24), and defining an interior volume, the peripheral wall having a first unfoldable part (pleated part, ¶0013, Fig 1), that consists of at least one accordion-shaped fold formed along at least three first fold lines, a sheet-type lid (28) that can be made from a sheet covering the upper opening, wherein the adjustable container has at least two states, a first state (Fig 4) that the first unfoldable part is folded and the adjustable 
Regarding claim 2-5, Lee further discloses peripheral wall comprising an upper and lower part above and below the unfoldable part as recited, in first state (Fig 4), the parts do not surround each other, in second state (Fig 2), upper part located above lower part, fold line positioned higher than other fold line in second state is also positioned higher than in first state, diameter of both parts being the same in both first and second states (Figs 1-4).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0050800 to Gain.
Regarding claim 1, Gain discloses an adjustable container (401, Fig 8a) capable of storing instant food, the container comprising a floor (402), a peripheral wall (404) extending upwardly from the floor, terminating at an upper opening and defining an interior volume, the peripheral wall having a first unfoldable part (406), that consists of at least one accordion-shaped fold (416, 418) formed along at least three first fold lines (412), a sheet-type lid (30) that can be made from a sheet covering the upper opening, wherein the adjustable container has at least two states, a first state (Fig 8b) that the first unfoldable part is folded and the adjustable container has a first interior volume, a second state (Fig 8a) that the first unfoldable part is unfolded and the adjustable container has a second interior volume bigger than the first, wherein the at least three first fold lines of the accordion shaped fold are formed along a circumferential direction of the peripheral wall (Fig 8a).
.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,911,338 to Miller.
Regarding claim 1, Miller discloses an adjustable container (10) capable of storing instant food, the container comprising a floor (12), a peripheral wall (16) extending upwardly from the floor, terminating at an upper opening (at 19) and defining an interior volume, the peripheral wall having a first unfoldable part (21), that consists of at least one accordion-shaped fold formed along at least three first fold lines (col. 4, ll. 20-25), a sheet-type lid (24) that can be made from a sheet covering the upper opening, wherein the adjustable container has at least two states, a first state (Fig 2) that the first unfoldable part is folded and the adjustable container has a first interior volume, a second state (Fig 4) that the first unfoldable part is unfolded and the adjustable container has a second interior volume bigger than the first, wherein the at least three first fold lines of the accordion shaped fold are formed along a circumferential direction of the peripheral wall (Fig 1).
Regarding claim 2-5, Miller3 further discloses peripheral wall comprising an upper and lower part above and below the unfoldable part (21) as recited, in first state (Fig 2), the parts do not surround each other, in second state (Fig 4), upper part located above lower part, fold line positioned higher than other fold line in second state is also positioned higher than in first state, diameter of both parts being the same in both first and second states (Figs 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Gain or Miller in view of US Patent No. 1,228,706 to Smythe and US Patent No. 4,746,011 to McNair, Jr et al (McNair).
Regarding claim 6, Lee, Gain or Miller teaches the container of claim 1 but does not teach a string connecting between the lid and the floor, the string providing tension to keep the unnfoldable part folded in the first state, and the string being ripped in second state.  However, Smythe discloses that it was known in the art to incorporate a clamp to provide tension to an adjustable container (Fig 2) to keep the container compressed.  One of ordinary skill in the art would have found it obvious to incorporate a compression member as suggested by Smythe to the Lee, Gain or Miller containers in order to keep the containers compressed when not in use. Smythe does not teach the compression member to be a string.  McNair discloses that it was known in the art to utilize a string (16) to keep articles compressed, the string providing tension in a first state and being ripped in the second state when the articles are decompressed.  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the clamp In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735